EXCLUSIVE AGREEMENT ON THE PURCHASE, DISTRIBUTION AND MARKETING OF BOTTLED SPRING WATER IN HONG KONG, MACAO AND PROVINCES OF CHINA TO BE NAMED LATER BETWEEN AQUABLUE SPRING WATER INTERNATIONAL, INC. a Canadian corporation having its head office at 507 Place d’Armes, Suite 1550 Montreal (Quebec) CANADA H2Y 2W8 AND CHINA ASIA GROP HOLDING LIMITED, Rm07, 16th Floor, BlocA2, International Trading Center, Kequiao Shaoxing Zhejiang, CHINA Other address I. Flat-RM813, 8-F Hollywood Plaza, 610 Nathan Road, Hong Kong (Hereinafter referred to as “Distributor”) WHEREAS the VENDOR authorizes the DISTRIBUTOR to sell and distribute Aquablue Spring Water and any other brands sold by Aquablue Spring Water International, Inc. in mainland China, Hong Kong SAR and Macao SAR (Hereinafter referred to as “the said regions”); WHEREAS the DISTRIBUTOR wishes to buy the water exclusively from Aquablue Spring Water International Inc. and to have the rights to sell and distribute those products, mentioned above, in the said regions and that the parties here to wish to sign a distribution contract that will be valid for period of eight (8) years; For good and valuable consideration, the receipt of which is hereby acknowledged, the VENDOR and the DISTRIBUTOR agree as follow: ARTICLE
